DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0259325 to Chaji et al.; in view of US 10,997,914 to Hwang et al.

As per claim 1, Chaji et al. teach a method of compensating for degradation of pixels of a display panel including organic light emitting devices (OLED), said method comprising: 
prior to aging of the pixels (paragraph 233, “relating to process non-uniformities in the fabrication”), determining time zero calibration data for the pixels (Fig. 26, non-uniformity 2600); 
after aging of the pixels, adjusting stress history corrected drive levels for the pixels, generating adjusted drive levels for the pixels (Fig. 26, aging data is adjusted with the non-uniformity data, paragraph 86, “the programming voltage may be changed to compensate for the effects of aging based on the base line current”, paragraph 128, “To compensate for display aging perfectly, the short term and long term changes are separated in the display characteristics”; paragraph 233, “a scaling factor table that stores multiple scaling factors to compensate for a time-dependent aging phenomenon”); and 
displaying images on the display with use of the adjusted drive levels (Fig. 26, paragraph 235, “The compensated pixel is driven according to a current that is based on the adjusted values and a programming current or voltage”).
maintaining a stress history for the pixels as the pixels undergo aging (paragraphs 84-85, “The resulting output current is stored for the device under test 302 and compared with the current measured based on the same programming voltage level periodically during the lifetime operation of the device under test 302 to determine the effects of aging”, paragraph 128, “To compensate for display aging perfectly, the short term and long term changes are separated in the display characteristics”)
Chaji et al. do not explicitly teach determining correction data which corrects images displayed by the pixels prior to being stressed with use of the time zero calibration data and storing the correction data in a memory of the display, prior to aging of the pixels.
Hwang et al. teach determining correction data (Fig. 9, 122, correction model) which corrects images displayed by the pixels prior to being stressed with use of the time zero calibration data (Fig. 9, correction factor 120 is analogous to non-uniformity parameters 2600 of Chaji) and storing the correction data in a memory of the display, prior to aging of the pixels (column 10, lines 54-55, the adjusted prediction model, generated by using the correction factor, may be stored in memory).
It would have been obvious to one of ordinary skill in the art, to modify the device of Chaji et al., by determining correction data with use of the time zero calibration data and storing the correction data in a memory of the display, adjusting the stress history, with use of said correction data, such as taught by Hwang et al., for the purpose of reducing storage capacity requirements.

As per claim 10, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0259325 to Chaji et al.; in view of US 10,997,914 to Hwang et al.; further in view of US 2011/0234644 to Park et al.

As per claim 2, Chaji and Hwang et al. teach the method of claim 1, wherein determining correction data with use of the time zero calibration data for the pixels comprises: determining drive levels for the pixels which achieve, within determined tolerances, at least one of uniformity and target brightness and normalizing the drive levels generating normalized correction values (Hwang, column 10, lines 45-55, correction values are generate to compensate for a difference between an expected voltage and an actual voltage, said voltage is an indirect representation of brightness, furthermore, it is implicitly disclosed that there is a tolerance substantially close to zero for differences between an actual value and an expected value).
Chaji and Hwang et al. do not explicitly teach the at least one of uniformity and target brightness within determined tolerances.
Park et al teach the at least one of uniformity and target brightness within determined tolerances (Figs. 3 and 9, an iterative process is used to obtain compensation factors to improve display uniformity).
It would have been obvious to one of ordinary skill in the art, to modify the device of Chaji and Hwang, so that the at least one of uniformity and target brightness within determined tolerances, such as taught by Park et al., for the purpose of improving display quality.

As per claim 11, it comprises similar limitations to those in claim 2 and it is therefore rejected for similar reasons.

Claims 3-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0259325 to Chaji et al.; in view of US 10,997,914 to Hwang et al.;  in view of US 20110234644 to Park et al.; further in view of US 2010/0008591 to Su et al.

As per claim 3, Chaji, Hwang and Park et al. teach the method of claim 2.
Chaji, Hwang and Park et al do not teach wherein determining correction data further includes determining at least one of a horizontal one dimensional functional profile, a vertical one dimensional functional profile, and a two dimensional functional profile, corresponding to the normalized correction values, and wherein storing the correction data comprises storing functional parameters defining said determined at least one of a horizontal one dimensional functional profile, a vertical one dimensional functional profile, and a two dimensional functional profile.
Su et al. teach wherein determining correction data further includes determining at least one of a horizontal one dimensional functional profile, a vertical one dimensional functional profile, and a two dimensional functional profile (Su, paragraph 25, a piecewise polynomial model is used to characterize a particular display patch, i.e., ), corresponding to the normalized correction values, and wherein storing the correction data comprises storing functional parameters defining said determined at least one of a horizontal one dimensional functional profile, a vertical one dimensional functional profile, and a two dimensional functional profile (Su, paragraph 26, the parameters describing a particular patch are stored in memory).
It would have been obvious to one of ordinary skill in the art, to modify the device of Chaji, Hwang and Park et, so that determining correction data further includes determining at least one of a horizontal one dimensional functional profile, a vertical one dimensional functional profile, and a two dimensional functional profile, corresponding to the normalized correction values, and wherein storing the correction data comprises storing functional parameters defining said determined at least one of a horizontal one dimensional functional profile, a vertical one dimensional functional profile, and a two dimensional functional profile, such as taught by Su et al., for the purpose of reducing storage capacity requirements.

As per claim 4, Chaji, Hwang, Park and Su et al. teach the method of claim 3, wherein said at least one of a horizontal one dimensional functional profile, a vertical one dimensional functional profile, and a two dimensional functional profile, corresponding to the normalized drive levels comprises a best curve fit functional profile of the normalized correction values (Su, paragraphs 29-30, “the mode decision for a region in the model fitting 4 may be made based on which planar fitting generates the best fit to the input region of the correction image. Alternative embodiments of the present invention may comprise fitting a two-dimensional B-spline surface to the input correction image”).

As per claim 5, Chaji, Hwang, Park and Su et al. teach the method of claim 3, further comprising prior to adjusting the stress history corrected drive levels: determining a stress history of the pixels of the display (Chaji, Fig. 26, 2602); and correcting drive levels for the pixels of the display which correct for the stress history generating stress history corrected drive levels (Chaji, Fig. 26, output of 2614 combines stress history factors and non-uniformity factors to generate stress history corrected drive levels).

As per claim 6, Chaji, Hwang, Park and Su et al. teach the method of claim 5, wherein adjusting stress history corrected drive levels comprises: determining a correction factor from the correction data (Chaji, Fig. 26, 2612); and multiplying the stress history corrected drive level by the correction factor (Chaji, Fig. 26, 2612/2614).

As per claim 7, Chaji, Hwang, Park and Su et al. teach the method of claim 6, wherein determining the time zero correction data comprises driving the pixels of the display with a flat field (Park, paragraph 63, “white screen”) and iteratively adjusting the drive levels for the pixels until they achieve, within said determined tolerances, said at least one of uniformity and target brightness (Park, Figs 3 and 9).

As per claim 8, Chaji, Hwang, Park and Su et al. teach the method of claim 7 wherein determining the time zero correction data further comprises while said adjusting the drive levels: measuring the pixels (Park, Fig. 2, 120) to determine when they achieve, within said determined tolerances, said at least one of uniformity and target brightness (Park, Figs. 3 and 9).

As per claim 9, Chaji, Hwang, Park and Su et al. teach the method of claim 8 wherein said measuring comprises optically measuring the brightness of the pixels with use of optical sensing (Park, paragraph 64).

As per claim 12, it comprises similar limitations to those in claim 3 and it is therefore rejected for similar reasons.

As per claim 13, it comprises similar limitations to those in claim 4 and it is therefore rejected for similar reasons.

As per claim 14, it comprises similar limitations to those in claim 5 and it is therefore rejected for similar reasons.

As per claim 15, it comprises similar limitations to those in claim 6 and it is therefore rejected for similar reasons.

As per claim 16, it comprises similar limitations to those in claim 7 and it is therefore rejected for similar reasons.

As per claim 17, it comprises similar limitations to those in claim 8 and it is therefore rejected for similar reasons.

As per claim 18, it comprises similar limitations to those in claim 9 and it is therefore rejected for similar reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/               Primary Examiner, Art Unit 2694